Citation Nr: 0206381	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  96-36 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to assignment of a disability evaluation in 
excess of 50 percent for service-connected Post-Traumatic 
Stress Disorder (PTSD), currently rated as 70 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from February 1969 to 
January 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
PTSD and assigned a 30 percent disability evaluation 
effective from January 31, 1995.  A notice of disagreement 
was received in May 1996, a statement of the case was issued 
in June 1996, and a substantive appeal was received in 
February 1997.  The veteran testified at a personal hearing 
at the RO in February 1997.  

In February 1997, the RO granted an increased rating to 50 
percent for the PTSD, also effective from January 31, 1995.  
In December 1998, the RO granted an increased rating to 70 
percent for the PTSD and assigned an effective date of 
September 30, 1997.  


FINDINGS OF FACT

1.  From January 31, 1995 to September 30, 1997, the 
veteran's service-connected PTSD was productive of no more 
than considerable social and industrial impairment, and no 
more than occupational and social impairment with reduced 
reliability and productivity. 

2.  From September 30, 1997 to the present, the veteran's 
service-connected PTSD was productive of no more than severe 
social and industrial impairment, and no more than 
occupational and social impairment with deficiencies in most 
areas.  



CONCLUSIONS OF LAW

1.  From January 31, 1995, to September 30, 1997, the 
criteria for entitlement to an evaluation in excess of 50 
percent for the veteran's PTSD were not met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2001).

2.  From September 30, 1997, to the present, the criteria for 
entitlement to an evaluation in excess of 70 percent for the 
veteran's PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 and Supp. 2001); 38 C.F.R. § 4.132, Diagnostic Code 9411 
(1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes a local RO hearing transcript, 
VA clinical and hospitalization records as well as reports of 
VA examinations.  Significantly, no additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to assignment of a higher rating for PTSD.  The 
discussions in the rating decisions, statement of the case, 
supplemental statements of the case and correspondence from 
the RO have informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claim.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background and Analysis

This appeal arises from the initial grant of service 
connection by rating decision in March 1996.  The veteran 
contends that the assigned evaluations do not reflect the 
severity of the PTSD disability.  In such a case where a 
veteran is appealing the original assignment of a disability 
evaluation following an award of service connection, the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West,  12 Vet. App. 119 
(1999).  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

As noted in the introduction, as a result of RO rating 
decisions, the veteran's PTSD has been rated as 50 percent 
disabling from January 31, 1995, to September 30, 1997, and 
as 70 percent disabling from September 30, 1997.  The Board 
must now consider whether a rating in excess of 50 percent is 
warranted from January 31, 1995, to September 30, 1997, and 
whether a rating in excess of 70 percent is warranted for the 
PTSD from September 30, 1997 to the present.  

The veteran's claim of entitlement to service connection for 
PTSD was received on January 31, 1995.  

The clinical records from 1995 indicate that the veteran's 
main complaint during that time was problems with his wife.  
He also reported that he had trouble sleeping and was 
anxious.  The records further indicate that the veteran was 
self-employed during this time unloading trucks.  He had 
problems with alcohol abuse.  

On VA examination in September 1995, the veteran reported 
that he had been married for nine years and this was his 
third marriage.  He was working unloading railroad boxcars 
and trucks as well as performing other odd jobs including 
electrical work.  Subjectively he reported that he was 
anxious about the examination.  He reported a history of 
alcohol abuse but had been sober for several months.  Mental 
status examination revealed that the veteran's hygiene and 
grooming were good.  Speech was spontaneous and coherent.  
Affect was stable and appropriate.  The veteran's mood was 
chronically anxious but not depressed, although he did 
complain of mood swings and bouts of depression.  There were 
no cognitive difficulties and concentration was good.  He 
denied hallucinations.  Thoughts were organized and logical.  
He denied suicidal or homicidal ideation.  It was reported 
that the veteran was working on a daily basis but preferred 
solitary type work.  The examiner noted that the veteran had 
recurrent and intrusive recollections of his combat 
experiences which were very distressing.  He also experienced 
recurrent distressing anxiety dreams of the Vietnam 
experiences as well as visual flashbacks.  He tended to be 
very avoidant and apathetic regarding involvement with other 
people.  He had chronic sleep disturbance.  He was very 
volatile and had difficult controlling his anger.  He was 
also hypervigilent and easily startled.  The Axis I diagnosis 
was chronic, severe PTSD.  The examiner assigned a GAF score 
of 60 as the veteran was able to work daily despite his 
symptoms.  The GAF for the preceding two years was determined 
to be 50.  

Clinical records dated from January 1996 to January 1997 
reveal intermittent complaints of mood swings, depression, 
sleep disturbance including nightmares, anxiety, memory 
problems, irritability, an inability to cope with stress, 
having few close friends and family problems.  

A VA psychological examination was conducted in January 1997.  
The veteran reported that he experienced significant sleep 
disturbance, sleeping approximately two and a half hours per 
night according to his subjective impression.  He reported 
problems with anxiety and depression.  He stated that he had 
a lot of anger.  He indicated that he did not feel close to 
anyone.  The examiner noted that the veteran was oriented to 
person, place and time.  He was neat and clean.  Speech was 
fluent and clear.  Recent memory was assessed as within 
normal limits.  Psychological testing was interpreted as 
raising the possibility of conscious exaggerations or 
malingering or indicating a cry for help or a lack of 
cooperation in testing.  The pertinent Axis I diagnoses were 
PTSD and major depression.  

A February 1997 lay statement from the veteran's sister 
reported on changes she observed in the veteran after his 
return from active duty.  

A February 1997 VA clinical record indicates that the veteran 
reported he had not been sleeping well since he started 
taking Lithium.  He also reported that he was almost in a 
fight.  His relationship with his wife had improved.  

The veteran testified at a local RO hearing in February 1997 
that his PTSD had increased in severity including the 
frequency of his nightmares.  He reported that he slept two 
or three hours per night and had nightmares once or twice per 
week.  He indicated that he had recently experienced a couple 
of flashbacks.  The veteran's spouse reported that the PTSD 
had increased in severity.  At the time of the hearing, the 
veteran was employed unloading boxes out of a meat store's 
warehouse.  He was self-employed in that capacity.  It was 
reported that the veteran and his spouse had a few close 
friends whom they saw once per month.  The veteran's spouse 
stated that the veteran was anti-social when they had 
company.  The veteran testified that his main problem with 
PTSD was an inability to concentrate due to intrusive 
thoughts.  The intrusive thoughts could be about anything, 
not just the veteran's Vietnam experiences.  

In February 1997, the RO granted an increased rating to 50 
percent for the service-connected PTSD, effective from 
January 31, 1995.  

In March 1997, the veteran complained of an inability to 
sleep and middle insomnia.  Objectively, it was noted that he 
was casually dressed.  His affect was constricted to some 
extent and his mood was mildly depressed.  Thought processes 
were logical and there was no psychotic ideation.  The 
veteran denied suicidal or homicidal ideation.  

In April 1997, it was noted that the veteran had been elected 
a secretary with the Disabled American Veterans.  His 
relationship with his wife had improved.  Objectively it was 
reported that the veteran's support systems had expanded.  In 
June 1997, he complained of depression and lack of sleep.  He 
reported that lithium had helped with his mood swings.  

The veteran was voluntarily hospitalized at a VA facility 
from July 1997 to September 1997 for PTSD.  He was 
complaining at that time of mood swings, depression, 
outbursts of anger, guilt and being easily startled.  He was 
hypervigilent.  He avoided people.  He had multiple sleep 
problems, mostly staying asleep and nightmares.  He reported 
daily intrusive memories of Vietnam.  Mental status 
examination revealed that the veteran was well dressed and 
neat.  His speech was spontaneous and his conversation was 
relevant and coherent.  Verbal production was moderate.  
Affect was neutral and appropriate to the content of thought 
but mood was depressed.  The veteran denied suicidal or 
homicidal ideation.  He reported multiple problems with 
depression, anger and mood swings.  He denied hallucinations.  
There was no evidence of delusions, looseness of associations 
and ideas of reference or grandiose ideas.  He reported 
multiple problems with intrusive memory and sleep 
disturbance.  He was well oriented to person, place and time.  
The Axis I diagnosis was PTSD.  A current GAF of 50 and a GAF 
of 45 for the preceding year was assigned.  

In October 1997, the veteran reported that he was under 
financial strain due to a recent hospitalization as he had 
been unable to obtain the help he needed to do his work 
unloading trucks.  A separate clinical record dated in the 
same month includes the notation that the veteran was still 
experiencing anxiety attacks but was able to control this 
using relaxation techniques.  

In November 1997, the veteran complained of experiencing 
increased depression and crying spells.  It was noted that 
depression could occur as a side effect of taking Interferon 
and the veteran was informed that depression was to be 
expected.  The veteran was receiving the Interferon for his 
Hepatitis C.  In a separate clinical record dated the same 
month it was noted that the veteran was no longer able to 
work due to weakness from Interferon treatments.  It was 
reported that monetary problems were increasing marital 
stress.  The assessment was PTSD and depression exacerbated 
by socio-economic and medical problems.  It was noted that 
the veteran's nightmares had worsened and sleep was a 
problem.  He denied suicidal and homicidal ideation.  A third 
clinical record dated in November 1997 includes the notation 
that the veteran was unable to work due to weakness from 
Interferon injections and depression.  The assessment was 
PTSD with depression which was worsening due to Interferon 
treatment.  Sleep was a problem as was anxiety.  It was 
opined that the veteran was unable to be gainfully employed.  

A January 1998 clinical record includes the notation that the 
veteran was unable to work due to his treatment with 
Interferon injections.  

On VA PTSD examination in February 1998, the veteran reported 
that he had been employed from 1991 to March of 1997 
unloading trucks.  He had applied for a job with the United 
States Post Office but he was turned down due to his service 
records and history of drug abuse and mental problems.  He 
indicated that, since September 1997, he had applied for six 
jobs and had been turned down for all of them reportedly due 
to his psychiatric problems.  He stated that since he quit 
using alcohol in January 1995, he started experiencing 
problems with anger, a negative response to authorities, and 
nightmares.  He reported that his depression had increased in 
the preceding years.  He indicated that he experienced 
flashbacks at times as well as intrusive thoughts and 
recurrent memories of his military service.  He stated that 
he had no interests and decreased energy and no motivation.  
He reported that he had problems in his marriage.  He alleged 
that he had been negligent in his personal hygiene since 
September 1997, stating that he would not take a bath or 
brush or shave for days at a time.  The examiner noted the 
veteran brought in a long list of symptomatology he reported 
he was experiencing including increased depression, isolation 
and having no friends, family problems, sleep problems even 
though he was taking Trazodone with early morning awakening, 
anger, nightmares, intrusive thoughts, poor concentration, 
and anxiety attacks or periods when he felt shaky lasting 30 
minutes.  Mental status examination revealed that the 
veteran's hygiene was adequate and appropriate.  Speech was 
spontaneous with a normal rate and volume.  No abnormal 
movements were noted.  The veteran's mood was described as 
depressed.  His affect was restricted but appropriate.  There 
was no impairment of thought processes or communications 
noted.  No delusions or hallucinations were present.  No 
inappropriate behavior was observed during the examination.  
The veteran denied suicidal or homicidal ideation.  He was 
well oriented to person, place and time.  He demonstrated 
some impairment in recent memory.  He did not have any 
obsessive or compulsive behaviors.  There was no history of 
impulse control problems since the veteran stopped using 
alcohol in January 1995.  Chronic sleep disturbance was 
reported with early morning awakening.  The examiner noted 
that psychological testing indicated there was a possibility 
that the veteran was consciously exaggerating his symptoms 
or, in the alternative, was crying for help to get treatment.  
The Axis I diagnoses were chronic PTSD and chronic major 
depression.  A GAF of 50 was assigned.  

In September 1998, the veteran complained of decreased 
motivation, depression and sleep problems.  He was oriented 
to time, place and person.  His mood was mildly depressed and 
his affect was reactive and stable.  The veteran denied 
suicidal or homicidal ideation.  No psychosis was observed.  
In October 1998, he complained that he tried to work but was 
unable to due to a lack of energy.  He was still receiving 
Interferon injections.  The assessment was PTSD with 
depression.  It was noted that the PTSD symptoms were 
exacerbated by the veteran's socioeconomic situation.  

In November 1998, the veteran reported that his constant 
thoughts of Vietnam were affecting his concentration and 
motivation.  He indicated that his sleep problems had 
increased as well as nightmares.  He did not like to be 
around many people.  His relationship with his wife was fair.  
He had few friends and did not get close to many people.  The 
assessment was PTSD with depressed mood.  It was noted that 
the PTSD symptoms had exacerbated.  He denied suicidal 
thoughts.  It was the author's opinion that the veteran was 
unable to be gainfully employed due to his PTSD and present 
medical condition.  

In December 1998, it was noted that the veteran was 
unemployable due to mental and medical problems.  A separate 
record dated the same month includes the notation that the 
veteran continued to be depressed and facing many stressors 
including unemployment, financial problems and marital 
conflicts.  It was noted that the veteran had a chronic 
depression for two years without any periods of remission.  
Mental status examination revealed that he was neatly 
dressed.  Mood was depressed and affect was subdued but 
stable.  He was oriented to person, place and time.  No 
psychotic ideations were present.  The veteran denied 
suicidal or homicidal ideation.  Insight and judgment were 
fair.  Another December 1998 clinical record includes a 
Social Worker's opinion that the veteran was unemployable as 
a result of his service-connected combined disabilities.  The 
veteran reported increased nightmares and hypervigilence.  

In December 1998, the RO granted an increased rating to 70 
percent for the PTSD and assigned an effective date of 
September 30, 1997.  

In a May 1999 letter, the veteran's Team Leader, a social 
worker, referenced attached medical records which indicated 
that the veteran was unemployable due to mental and medical 
problems.  It was the author's opinion that the veteran 
should be considered for a 100% service connection rating due 
to unemployability.  

In August 1999, the RO granted the veteran's claim of 
individual unemployability and assigned an effective date of 
September 30, 1997.  

During the course of this appeal, the rating criteria were 
changed.  Specifically, on October 8, 1996, the VA published 
a final rule, effective November 7, 1996, to amend the 
section of the Schedule for Rating Disabilities dealing with 
mental disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).  Under 
the circumstances, the veteran's increased rating claim is to 
be reviewed under the criteria most favorable to his claim.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

Under the rating criteria for evaluation of mental disorders 
in effect prior to November 7, 1996, a 50 percent rating is 
warranted when the ability to establish or maintain effective 
or favorable relationships with people is considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility and efficiency levels are so reduced 
as to result in considerable industrial impairment.  A 70 
percent evaluation is for application when the ability to 
establish or maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  The highest rating of 100 percent under this 
Code is warranted when the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132.  The Court has held that the criteria set 
forth in 38 C.F.R. § 4.132, DC 9411, for a 100 percent 
evaluation are each independent bases for granting a 100 
percent evaluation.  See Johnson v. Brown, 7 Vet. App. 95, 97 
(1994). 

Under the criteria for rating mental disorders effective 
November 7, 1996, a 50 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere  with routine activities; 
speech that is intermittently  illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  The highest available 
rating, 100 percent, is warranted where the disorder is 
manifested by total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform the 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, one's own occupation, or 
one's own name.  

A.  January 31, 1995, to September 30, 1997.

After reviewing the totality of the pertinent evidence, the 
Board finds that the preponderance of that evidence is 
against a finding that the veteran's psychiatric impairment 
warranted a rating in excess of 50 percent from January 31, 
1995, to September 30, 1997.  

The evidence of record during the appropriate time period 
indicates that the veteran's main complaints were primarily 
sleep disturbance and conflicts with his spouse.  While he 
did indicate that he had problems  with his spouse, he 
remained married and living with her.  The veteran reported 
that he did not feel close to anyone but he was able to 
maintain a relationship with his children and also indicated 
that he and his spouse had a few friends.  In April 1997, he 
was elected to a position as a secretary with the Disabled 
American Veterans, indicating an ability to interact with and 
create favorable relationships with people other than 
relatives.  He was self-employed until he was hospitalized at 
a VA facility from July to September of 1997.  There is 
evidence of record indicating that the veteran sought to 
return to his self employment in October 1997 after his 
hospitalization but was unable to do so as a result of an 
inability to obtain employees and not as a result of any 
mental disorder.  The Board finds this evidence equates to no 
more than considerable impairment of the ability to maintain 
effective or favorable relationships and no more than 
considerable industrial employment.  The Board finds that the 
criteria for assignment of a rating in excess of 50 percent 
under the old rating criteria were not met prior to September 
30, 1997. 

Further, the Board finds that a rating in excess of 50 
percent for the period from November 7, 1996 (the date of the 
change in the rating criteria for evaluation of mental 
disorders) to September 30, 1997, is not warranted under the 
new criteria for PTSD, as in effect November 7, 1996 and 
thereafter.  Specifically,  there is no persuasive evidence 
of such symptoms as suicidal ideation, obsessional rituals 
which interfere  with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
spatial disorientation; neglect of personal appearance and 
hygiene, or difficulty in adapting to stressful circumstances 
(including work or a worklike setting).  As indicated above, 
the veteran does not have a significant problem with 
establishing and maintaining effective relationships.  While 
the veteran has indicated that he has had problems with 
outbursts of anger which is one of the criteria for a 70 
percent evaluation, the Board finds the veteran's overall 
PTSD symptomatology is fully contemplated within the 50 
percent rating criteria.  

The Board notes that a GAF of 50 and 45 for the prior year 
was assigned at the time of the veteran's release from VA 
hospitalization in September 1997.  GAF is a scale reflecting 
the "psychological, social, and occupational functioning in 
a hypothetical continuum of mental health-illness."  
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p.32.  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  While the Board notes the somewhat 
low GAF assigned, the preponderance of the evidence of record 
still indicates that the veteran did not meet the criteria 
for assignment of an evaluation in excess of 50 percent 
during the appropriate time periods under the old or current 
rating criteria used to evaluate mental disorders.  A GAF 
score is not determinative by itself.  The overall PTSD 
symptoms, as discussed above, clearly did not meet the 
criteria for a rating in excess of 50 percent under either 
the old or new criteria prior to September 30, 1997.

B. September 30, 1997, to the present.

Based on the veteran's hospitalization in July 1997, the RO 
assigned a temporary total rating from July 8, 1997, to 
September 30, 1997, under 38 C.F.R. § 4.29.  The RO assigned 
a 70 percent rating from September 30, 1997.  

The Board finds that when the evidence of record from 
September 30, 1997, to the present is evaluated under the old 
rating criteria, a 100 percent evaluation is not warranted.  
There is no indication that the PTSD symptomatology was 
productive of the veteran's virtual isolation in the 
community.  There is evidence of record indicating that the 
veteran was married during this time period.  In February 
1998, the veteran reported that he had no friends, however, 
in November 1998, it was reported that he had a few friends.  
There is no evidence of a gross repudiation of reality by the 
veteran.  There is no evidence of fantasy or confusion.  
While the veteran has indicated that he experienced increased 
irritability it was noted in February 1998 that there was no 
history of an impulse control problem after the veteran 
stopped using alcohol in January of 1995.  During the 
appropriate time period, the veteran was unemployed.  The 
Board notes, however, that there are several opinions of 
record indicating that the veteran was unemployed due to 
either side effects from Interferon treatment he was 
receiving or that he was unemployed due to PTSD and his 
medical condition.  The preponderance of the evidence 
demonstrates that the veteran is not unemployable solely due 
to PTSD.  Although the veteran has been granted a total 
rating based on individual unemployability, effective from 
September 30, 1997, as a result of all his service-connected 
disabilities, the Board stresses that it is only considering 
his PTSD disability in the present case.   

There is no evidence of record indicating that the PTSD was 
manifested by gross impairment of thought processes or 
communication.  There is no evidence indicating that the 
veteran experienced persistent delusions or hallucinations.  
He does not demonstrate grossly inappropriate behavior.  He 
consistently denied experiencing suicidal or homicidal 
ideation.  The veteran was not disoriented to time or place.  
He did not indicate that he experienced memory loss for the 
names of close relatives, or his own occupation or name.  In 
February 1998, he alleged that he had been negligent in his 
personal hygiene but the evidence of record does not support 
this allegation.  At the time of the February 1998 
examination, it was noted that the veteran's hygiene was 
adequate and appropriate.  As noted above, the veteran is 
unemployed but this is not due solely to his PTSD.  The Board 
finds the veteran's PTSD symptomatology more nearly 
approximates a 70 percent. but no higher than 70 percent 
evaluation under the rating criteria currently in effect for 
rating mental disorders.  

As the Board finds that the veteran does not meet the 
criteria for an increased rating for either of the two time 
periods in question, the assignment of a "staged" rating, 
other than that already assigned, is not warranted.  

At this point the Board observes that pursuant to 38 C.F.R. § 
3.321(b)(1), an extraschedular rating is in order where there 
exists such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  However, for the time periods involved, 
the record does not reflect frequent periods of 
hospitalization because of the veteran's service-connected 
PTSD, nor has there been a showing of interference with his 
employment (due only to PTSD) to a degree greater than that 
contemplated by the regular schedular standards which are 
based on the average impairment of employment.  The record is 
devoid of objective evidence which indicates that the 
veteran's PTSD presented such an exceptional or unusual 
disability picture, so as to render impractical the 
application of the regular schedular standards.  Thus, the 
record does not present an exceptional case where his 
currently assigned evaluation is found to be inadequate.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

